DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
central engaging portion in claim 2
first end engaging portion in claim 2
second end engaging portion in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 7, 9, 10, 12, 13, and 16-19 is/are objected to because of the following informalities:  Please change “a first cap” to “the first cap”.  Appropriate correction is required.
Claim(s) 7, 10, 13, 16, 18 and 19 is/are objected to because of the following informalities:  Please change “a support structure” to “the support structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford, Jr. (US 6,277,090, “Crawford”) in view of Perez et al. (US 7,951,106, “Perez”).
Regarding claims 1 and 14, Crawford discloses a swab including a support structure (12; Fig. 2) having a first end, a central portion and a second end disposed along a central axis. The central portion is disposed between the first and second ends. A first cap has a first cap end and a first open end. The first cap end includes a first end outer surface and a first end inner surface. A second cap includes a second cap end and a second open end. The second cap end includes a second end outer surface and 
Perez teaches device that is capable of enabling easier cleaning of the skin, nostril, ear or tongue (column 4, lines 25-27). The device includes a support structure (12) and first and second open ends (25, 27) of the first and second caps (18, 20). The first and second caps can be hollow (column 4, lines 56-65; Fig. 2, 4) and include outer surfaces having a plurality of protrusions protruding therefrom. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the outer surface of the first and second caps of Crawford with the outer surface of protruding protrusions, as taught by Perez, as this modification involves the simple substitution of one outer surface for another for the predictable result of providing a textured surface to the swab to provide easier cleaning of the ear for the user.

    PNG
    media_image1.png
    641
    713
    media_image1.png
    Greyscale

Regarding claims 15 and 17, Perez teaches that the first and second caps include plastic (column 3, lines 38-39).
Claim(s) 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Perez, as applied to claim 1, 15 and 17 above, and further in view of Schultz (1,450,612).
Regarding claims 16, 18 and 19, the combination of Crawford and Perez discloses that the support structure is formed of a resilient plastic (column 4, line 4; Crawford) and the first and second caps are formed of flexible plastic (column 3, lines 38-39; Perez) but does not disclose that the materials are different. 
Schultz teaches an ear manipulator including a support structure that may be formed of bone, wood, celluloid or hardened rubber (column 1, lines 40-44). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the . 
Allowable Subject Matter
Claim(s) 2-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khazaal (US 2018/0369022A1) does not disclose engaging portions or protrusions, Tsaur (US 2003/0181840A1) and Morales (US 2007/0299457A1) do not disclose if the cap ends are removable, Cambio (US 6,450,724) discloses engaging portions but the engaging portions do not include a protrusion or U-shaped cut-outs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771